Per Curiam.
The appellant, endeavoring to examine certain records ■of the maintenance division of Montgomery County’s public works department, for use in a damage suit which he has filed against the County, chose to proceed under Art. VIII, Sec. 3 of the County’s charter which had been repealed. From an order denying him the relief which he sought, he took this appeal.
*19At argument before us, the County admitted that it had resisted the appellant’s petition on procedural grounds. Both parties conceded at the argument that the information which the appellant sought: records concerning work done by the County on Henderson Avenue east of Georgia Avenue, including the shoulders thereof, from January 1, 1965 to April 1, 1968; records concerning drainage and road conditions on Henderson Avenue east of Georgia Avenue, from January 1, 1965 to January 1, 1969; and records concerning the matters referred to in the County’s Answers l.(d)-(h) to appellant’s Request For Admission of Facts, could have been gained through depositions as permitted by Chapter 400 of the Rules, and particularly as provided by Rules 405 a 1 and 405 a 2 (b).

The case is hereby remanded, without affirmance or reversal, for such further proceedings as may be deemed appropriate.


Each party to pay their own costs.


Mandate to issue forthwith.